Order
Per Curiam
Andrew Skutnick was convicted of two counts of first-degree statutory sodomy, one count of attempted statutory sodomy, and first-degree child molestation during a jury trial. On appeal, he contends the evidence was insufficient to support his convictions because the victim did not identify him in court as the perpetrator of the crimes. For reasons explained iii Memorandum provided to the parties, we find no error and affirm the circuit court’s judgment of conviction.
AFFIRMED. Rule 30.25(b)